Citation Nr: 0501955	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-13 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims for 
disability ratings in excess of 10 percent for chondromalacia 
patella for each knee.  The veteran filed a timely appeal to 
this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's chondromalacia patella of the bilateral 
knees is manifested by      x-ray evidence of arthritis, with 
full extension, slightly limited flexion and credible 
assertions of functional impairment due to pain and swelling.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia patella of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.71a, Diagnostic Code 5010-5260 (2003).

2.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia patella of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.71a, Diagnostic Code 5010-5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in September 2000, prior to the 
November 2000 effective date of the VCAA, and remain pending.  
Thus, the provisions of the VCAA are applicable in this case.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate her increased 
disability rating claims, as well as notice of the specific 
legal criteria necessary to substantiate her claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in August 2001, in the statement of the 
case (SOC) issued in March 2003, in the supplemental 
statement of the case (SSOC) issued in August 2003, at the 
time of a hearing before an RO hearing officer in July 2003, 
and in correspondence to the veteran have provided her with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate her claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in May 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate her claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes and examination 
reports, including medical opinions regarding the severity of 
the veteran's disorders, and several personal statements made 
by the veteran in support of her claims.  The veteran 
testified at a hearing before an RO hearing officer in July 
2003, and a transcript of her testimony has been associated 
with the claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
her claims.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claims.  In light of the foregoing, the Board finds 
that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate her claims and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the initial 
transfer and certification of the appellant's case to the 
Board in March 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and an SSOC was provided to the 
appellant in August 2003.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims, and to respond to VA notices.  Indeed, 
the appellant has submitted numerous statements to VA showing 
why she believes she is entitled to increased ratings for her 
bilateral chondromalacia patella of the knees.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's chondromalacia patella of the bilateral knees 
includes a VA outpatient treatment note dated in September 
2000.  At that time, the veteran complained of pain in both 
knees.  Examination revealed normal knee movement in all 
directions.  The examiner rendered a diagnosis of arthritis 
of the knees, and recommended that the veteran take Tylenol 
and lose weight.

Also relevant is the report of a VA examination conducted in 
March 2001.  At that time, the veteran complained of chronic 
knee pain, almost daily, and rating a 6 out of 10, with 10 
being the worst.  She reported that the pain was made worse 
by cold weather.  She self treated with medication and using 
warm moist packs on her knees several times per week.  She 
stated that she walked five days per week during warm weather 
for 30 minutes at a time, and that during winter she used a 
treadmill at home.  She stated that she was unable to do 
aerobics or other type of athletic activity.  She denied any 
giving way or locking of the knees.  She indicated that she 
had to modify her activities due to her knee condition.  
Specifically, she noted that she changed jobs from working as 
a nurse to working as an administrator due to knee problems, 
and had difficulty doing housework which required kneeling.

On examination, there was mild swelling in the medial aspect 
at the joint line or her right knee.  There was no swelling 
of the left knee.  No crepitus was present in either knee, 
and anterior and posterior drawer signs were negative 
bilaterally.  Apley distraction and compression test was also 
negative bilaterally, and no laxity was present.  Range of 
motion testing of right knee showed full extension to zero 
degrees and flexion to 92 degrees.  The left knee had full 
extension to zero degrees and flexion to 82 degrees.  The 
examiner rendered diagnoses of degenerative joint disease, 
bilateral knees, and bilateral chondromalacia patella with 
chronic swelling and pain.  X-rays were subsequently 
conducted.  The right knee showed equivocal narrowing of the 
medial compartment but no definite bony destruction.  The 
left knee showed minimal narrowing of the medial compartment, 
possibly representing early degenerative cartilage disease.

A VA outpatient treatment note dated in May 2002 indicates 
that the veteran presented for a follow-up for multiple 
problems, including chondromalacia patella.  She had no 
complaints at the time of the examination.  The examiner 
rendered diagnoses of chondromalacia and possible 
degenerative joint disease, noting that   x-ray "does not 
show any damage to bony surface" but that the veteran 
reported that she had been told that she had degenerative 
joint disease.  A follow-up magnetic resonance imaging (MRI) 
of the right knee was recommended, but at the time of a July 
2003 RO hearing, the veteran testified that this MRI was 
never conducted.

A VA outpatient treatment note dated in November 2002 
indicates continuing complaints of chronic knee pain.  
Examination revealed no joint pain, stiffness or swelling.  
The patella was freely movable with some crepitation.  There 
was a full range of motion, with negative Lachman's test.  
Lateral ligament stability was intact.  There was no pain on 
hyperflexion or pivot.  The examiner rendered a diagnosis of 
bilateral knee pain, appears to be due to chondromalacia, and 
provided the veteran with instructions on thigh strengthening 
exercises.

In July 2003, the veteran underwent a VA orthopedic 
examination.  At that time, the veteran complained of pain 
primarily in the anterior aspect of her knees.  It was noted 
that she "really has not had much in the way of catching or 
locking."  On examination, there was pain present on 
patellofemoral compression testing.  She was stable to varus 
and valgus stress testing.  Range of motion was from zero to 
130 degrees bilaterally.  Lachman's test, and 
anterior/posterior drawer sign were negative.  There was 
approximately 10 degrees of valgus bilaterally.  X-rays of 
the knees revealed some medial compartment narrowing which 
was symmetric bilaterally.  The examiner commented that he 
did not know whether this was a normal variant or represented 
early degenerative changes.  He noted that there were no 
other signs of degenerative changes.  He also noted that 
there was some mild patellar tilt.  The examiner rendered a 
diagnosis of bilateral anterior knee pain.

In July 2003, the veteran also testified at a hearing held 
before an RO hearing officer.  At that time, she stated that 
she experienced continuous pain in her knees, as well as some 
locking and swelling.  She indicated that these problems were 
worse after walking or standing for very long periods.  She 
also stated that she wore knee braces the majority of the 
time.  She stated that this pain caused functional limitation 
in her daily life, making it difficult to do things such as 
grocery shopping.  She indicated that she switched jobs to 
administrative nursing, which required less standing and 
walking, and used a heater in her office to keep her knees 
from getting cold.

The Board also observes that the veteran's brother submitted 
a statement in support of her claim in July 2003, indicating 
that at times his sister did not leave the house for fear of 
falling when it was cold outside.  He stated that at times 
she could barely move due to pain and swelling in her knees.  

The veteran's chondromalacia patella of the right and left 
knees has been evaluated as 10 percent disabling for each 
knee under the provisions of 38 C.F.R. § 4.71a, DC 5010, 
pursuant to which the severity of traumatic arthritis is 
evaluated.  DC 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under DC 5003.  DC 5003, in 
turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  

Therefore, the veteran's knee disorder has been evaluated 
under the provisions of DC 5260, pursuant to which the 
severity of limitation of leg flexion is evaluated.  Under 
this code, a noncompensable (zero percent) rating is 
warranted when flexion is limited to 60 degrees.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees.  Finally, a 30 percent ratings 
warranted when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

A review of the evidence detailed above reveals that the 
veteran's bilateral knee flexion has on several occasions 
found to be full, with no limitation present.  However, on 
some occasions limitation of flexion was noted.  The most 
severe limitation was found on examination in March 2001, at 
which time right knee flexion was limited to 92 degrees and 
left knee flexion was limited to 82 degrees.  The Board 
observes that this degree of limitation is well in excess of 
the degree of limitation needed for even a noncompensable 
rating under DC 5260.  However, as the veteran's limitation 
of motion most closely matches the degree of limitation 
contemplated for a noncompensable rating under DC 5260, the 
Board finds that a noncompensable (zero percent) rating would 
normally be for application in this case.

However, the veteran has provided extensive testimony, which 
the Board finds credible, as to the ways in which the pain 
and decreased range of motion of her knees have made the 
normal tasks of everyday living difficult.  Specifically, the 
veteran has complained of constant aching pain and swelling 
of the knees, which makes everyday tasks such as walking and 
standing for long periods, kneeling and exercising difficult.  
She also indicated that she switched from a regular nursing 
job to an administrative nursing position since it would 
require much less time standing and walking.  The veteran's 
brother has also written in support of these assertions.  In 
this regard, the Board notes that while lay witnesses are 
generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, many of these complaints, to include pain on 
motion, and swelling, have been objectively confirmed upon 
medical examination.  Such symptoms would undoubtedly result 
in some functional loss in addition to that which has 
objectively been demonstrated, and which the Board must 
consider.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The Board therefore determines 
that the objective evidence of slightly limited bilateral 
knee flexion, when viewed in conjunction with the veteran's 
hearing testimony and consistent complaints of constant 
aching pain on use and swelling in the knees, which the Board 
finds credible, establishes that the veteran's right and left 
knee disorders more closely approximate the level of severity 
contemplated by a 10 percent rating under DC 5260.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provision of other related 
codes.  In this regard, the Board observes that DC 5261 rates 
knee disability based on limitation of leg extension.  
However, as the veteran has consistently been found to 
exhibit full bilateral knee extension to zero degrees on 
every examination, a rating under this code would not result 
in a higher or even separate evaluation.  See VAOPGCPREC 09-
2004.

Furthermore, the evidence does not indicate that the veteran 
suffers from any of the following:  knee ankylosis, as 
contemplated by DC 5256; subluxation or lateral instability, 
as contemplated by DC 5257; dislocated semilunar cartilage, 
as contemplated by DC 5258; removed semilunar cartilage, as 
contemplated by DC 5259; impairment of the tibia and fibula, 
as contemplated by DC 5256; or genu recurvatum, as 
contemplated by DC 5262.  Thus, rating the veteran's knee 
disability under these codes is not warranted.

In reaching the foregoing decisions to deny increased ratings 
for the veteran's chondromalacia patella of the bilateral 
knees, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2003).  In 
this regard, however, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2001).  The current 
evidence of record does not demonstrate, nor has it been 
contended, that these disabilities resulted in frequent 
periods of hospitalization.  Moreover, while these 
disabilities may have an adverse effect upon employment, as 
noted by the veteran, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Indeed, the impact of the veteran's knee pain on 
her job served as part of the basis for the 10 percent rating 
assigned for each knee.  Accordingly, with the lack of 
evidence showing unusual disability not contemplated by the 
Rating Schedule, the Board concludes that a remand to the RO, 
for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted. 


ORDER

An increased rating for chondromalacia patella of the right 
knee, currently evaluated as 10 percent disabling, is denied.

An increased rating for chondromalacia patella of the left 
knee, currently evaluated as 10 percent disabling, is denied.




	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


